Citation Nr: 1039385	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the reduction in the disability rating from 20 
percent to 10 percent for service-connected kidney stones was 
proper to include whether the Veteran is entitled to a disability 
rating in excess of 20 percent for service-connected kidney 
stones.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for hypertension to include 
as secondary to service-connected kidney stones.  

6.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.P.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the November 2007 and April 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The Board recognizes that a claim stemming from a rating 
reduction action is a claim for restoration of the prior rating 
and, typically, does not contemplate a claim for an increased 
rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the 
Veteran submitted a claim for an increased disability rating in 
September 2007 and in a November 2007 rating decision, the RO 
proposed to reduce the disability rating to 10 percent.  
Subsequently, the April 2008 rating decision reduced the 
Veteran's disability rating to 10 percent and explained that a 
higher disability rating was not warranted.  The Board finds that 
the April 2008 rating decision which reduced the Veteran's rating 
was also a denial of his petition to have the rating increased.  
As a result, the Veteran's appeal of that rating determination 
has brought before the Board the issue of the propriety of the 
reduction of the rating in addition to the Veteran's claim for 
entitlement to an increased disability rating for kidney stones.  

A hearing was held on September 3, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A.             § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.  After 
the hearing, the appellant submitted additional evidence to the 
Board, along with a written waiver of initial RO review of this 
evidence.  See 38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a cervical 
spine disability, service connection for bilateral hearing loss, 
service connection for tinnitus, service connection for 
hypertension, and whether new and material evidence has been 
presented to reopen a claim of service connection for a back 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The 20 percent disability rating for service-connected kidney 
stones has been in effect for more than five years at the time of 
the April 2008 rating decision that decreased the rating to 10 
percent.   

2.  The November 2007 rating decision that proposed the 
reduction, the April 2008 rating decision, and the December 2008 
statement of the case do not reflect consideration of the 
provisions of 38 C.F.R. § 3.344.

3.  The medical evidence shows that the Veteran's service-
connected kidney stones have resulted in urinary frequency of at 
least 5 times per night and 12 times per day.   


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's 
service-connected kidney stones from 20 percent to 10 percent was 
not in accordance with law and the 20 percent disability rating 
is restored effective July 1, 2008.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105(e); 3.344 (2009).  

2.  The criteria for a disability rating of 40 percent for the 
Veteran's service-connected kidney stones have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.115a, 4.115b, Diagnostic Codes 7509, 7510 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.   38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Given the fully favorable decision as to the propriety of the 
reduction of the disability rating for service-connected kidney 
stones, further notice and assistance is unnecessary to aid the 
Veteran in substantiating the claim.  See Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  Therefore, discussion of 
VA's duties to notify and assist is not required.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the claim for an increased disability rating, the 
law requires VA to notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the Veteran was sent a letter in September 2007 which 
notified him that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of 
the types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing his 
or her entitlement to increased compensation.  Specifically, he 
was informed in the letter of the types of evidence that might 
show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and tests; 
and statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner the 
disability had become worse.  The Veteran was also notified as to 
the assignment of disability ratings and effective dates.  These 
notice requirements were provided before the initial adjudication 
of the claim and, therefore, there was no defect with regard to 
the timing of the notice as to these requirements.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claims, including VA treatment records, private treatment 
records, and by affording a VA examination.  Concerning this, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case is 
adequate, as it was predicated on a review of the claims file and 
all pertinent evidence of record as well as on a physical 
examination, and provides the medical information needed to 
address the rating criteria relevant to this case.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  
For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Propriety of Rating Reduction

Congress has provided that a Veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The United 
States Court of Appeals for Veterans Claims (Court) has 
consistently held that when an RO reduces a Veteran's disability 
rating without following the applicable regulations, the 
reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  38 C.F.R.       
§§ 4.1, 4.2, 4.13 (2009); see also Brown v. Brown, 5 Vet. App. 
413, 420 (1993). These provisions impose a clear requirement that 
VA rating reductions be based upon review of the entire history 
of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also that 
that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions of 
life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2009).  That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344 specify that ratings on account of diseases 
subject to temporary or episodic improvement, such as, 
psychiatric disorders will not be reduced on any one examination, 
except in those instance where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  The regulations provide further, that these 
considerations are required for ratings which have continued for 
long periods at the same level (five years or more), and that 
they do not apply to disabilities which have not become 
stabilized and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) 
based on a review of the entire record, the examination forming 
the basis for the reduction is full and complete, and at least as 
full and complete as the examination upon which the rating was 
originally based; (2) the record clearly reflects a finding of 
material improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the ordinary 
conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 
(1995); Brown, 5 Vet. App. 413, 419 (1993).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R.                  
§ 3.105(e) (2009).  Here, notice was sent in a November 2007 
rating decision wherein the Veteran's disability rating was 
proposed to be reduced, a November 2007 letter, and the April 
2008 rating decision.  The effective date of the reduction was 
July 1, 2008.  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction effective 
date.

The question is thus whether the reduction was proper based on 
the evidence of record.  Where a disability rating has continued 
at the same level for less than five years, that analysis is 
conducted under 38 C.F.R. § 3.344(c).  Where a disability rating 
has continued at the same level for five or more years, the 
analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  Here, 
the Veteran's 20 percent disability rating was awarded effective 
October 7, 2002 and was reduced effective July 1, 2008, more than 
5 years later.  Accordingly, 38 C.F.R. § 3.344(a) and (b) apply.  
Under 38 C.F.R. § 3.344(a) and (b), only evidence of sustained 
material improvement that is reasonably certain to be maintained, 
as shown by full and complete examinations, can justify a 
reduction.  If there is any doubt, the rating in effect will be 
continued.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

For disabilities that have continued for five years or more, such 
as the one at issue here, the critical issue is whether material 
improvement in a Veteran's disability was demonstrated in order 
to warrant a reduction in such compensation benefits.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 
417-18. The applicable legal standard summarized, in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002), requires that, in the case of 
a rating reduction, the record must establish that a rating 
reduction is warranted by a preponderance of the evidence and 
that the reduction was in compliance with 38 C.F.R. § 3.344.  See 
Brown, 5 Vet. App. at 421.

The Board finds that the rating reduction taken is not 
supportable in this case.  The decision to reduce was not in 
accordance with law because the RO did not make a finding that 
the VA examination used as a basis for the reduction was as full 
and complete as the examination upon which the Veteran's 20 
percent disability rating was established.  Furthermore, the RO 
did not make any findings as to whether it was reasonably certain 
that the material improvement found would be maintained under the 
ordinary conditions of life.  The December 2008 statement of the 
case provided the Veteran with notice of section 3.344; however, 
the RO did not apply 3.344 in the decision.  The RO did not 
evaluate the current findings in relation to the findings in 2003 
when the 20 percent rating was assigned and did not reach a 
conclusion about sustained improvement.

Therefore, the RO erred in its April 2008 rating decision by 
reducing the Veteran's disability rating to 10 percent, effective 
July 1, 2008.  Consequently, since the procedural requirements 
for the reduction were not complied with, the reduction of the 
Veteran's disability rating for service-connected kidney stones 
from 20 percent to 10 percent is set aside and the 20 percent 
disability rating must be restored.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Brown, 5 Vet. App. at 422.

Disability Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
'present level' of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
'present level' of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each of 
these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for rating 
purposes.  Since the areas of dysfunction do not cover all 
symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to that 
diagnosis.  See 38 C.F.R. § 4.115a.

The Veteran's recurring urethral calculi (kidney stones) are 
rated under Code 7510 (for ureterolithiasis), which also provides 
that the disability be rated as hydronephrosis (under Code 7509), 
except for recurrent stone formation requiring one or more of the 
following: 1. diet therapy, 2. drug therapy, 3. invasive or non-
invasive procedures more than two times per year.  If the 
criteria is met, a 30 percent rating is to be assigned.  38 
C.F.R. § 4.115b, Code 7510.  A 10 percent rating is warranted 
under Code 7509 when there is only an occasional attack of colic, 
not infected and not requiring catheter drainage.  A 20 percent 
rating requires frequent attacks of colic that requires catheter 
drainage.  A 30 percent rating additionally requires infection, 
kidney function impairment.  Severe hydronephrosis is rated based 
on renal dysfunction.  38 C.F.R. § 4.115b.

The VA treatment records reveal that the Veteran complains of 
difficulty with frequency of urination and hesitancy.  The 
Veteran has consistently reported a history of kidney stones, 
although the Veteran stated in a May 2006 VA treatment record 
that he had not had any stones for some time.  The Veteran now 
complained of incomplete voiding and nocturia.    

The Veteran was afforded a QTC examination in October 2007.  The 
Veteran reported that he has had calcium kidney stones since 
1952.  During the day, he urinated at intervals of every 30 
minutes and during the night, he urinated 6 times at intervals of 
every hour.  He had problems starting urination and the urine 
flow was weak, hesitant and with decreased force.  He did not 
have any urinary incontinence.  Regarding the urinary system 
problem, he had weight loss, limitation of exertion, recurrent 
urinary tract infections, renal colic, and blood pressure.  He 
does not require any procedures for his genitourinary problem.  
The diagnosis was kidney stones with no change in the diagnosis 
due to the Veteran's history and physical examination.  

The private treatment records show that the Veteran was 
hospitalized for a kidney stone in May 2010.  The Veteran went to 
the emergency room because of a fever and left flank pain.  The 
CT scan showed that he had a stone in the left kidney with a 
small amount of free fluid in the abdomen.  A repeat CT scan 
completed several days later showed no intra-abdominal abscess 
and resolution of the kidney stone.  It was noted that the 
Veteran was treated as though he had a urinary tract infection 
even though his urine was fairly clean.  

In reviewing the medical evidence of record, the Board finds that 
the Veteran's service-connected kidney stones do not warrant a 
disability rating in excess of 20 percent under Diagnostic Codes 
7509 and 7510.  Under Diagnostic Code 7509, to warrant a higher 
disability rating of 30 percent, there must be frequent attacks 
of colic with infection and impaired kidney function.  There is 
no evidence that the Veteran has frequent attacks of colic or 
that any kidney function is impaired.  Therefore, a higher 
disability rating under Diagnostic Code 7509 is not warranted.  
Under Diagnostic Code 7510, to warrant a 30 percent disability 
rating, there must be recurrent stone formation requiring one or 
more of the following:  diet therapy, drug therapy, and/or 
invasive or non-invasive procedures more than two times per year.  
The Board recognizes the Veteran's statements that he 
occasionally passes stones, about 3 to 4 times per year.  
However, he stated that he generally does not seek medical 
treatment for the kidney stones.  There is no indication that the 
Veteran requires diet therapy or drug therapy to treat his 
recurrent stone formation.  Although the Veteran stated that he 
is on pain medication, there is no prescribed medication with 
respect to his service-connected kidney stones.  Furthermore, 
there is no evidence of any invasive or non-invasive procedures 
conducted more than two times per year.  The Veteran has stated 
that he typically does not seek treatment for the stones and lets 
them pass on their own.  The Board notes that the Veteran was 
hospitalized in May 2010 for a kidney stone; however, there is no 
indication that the Veteran has undergone any invasive or non-
invasive procedures more than twice per year.  Therefore, the 
Board finds that a disability rating in excess of 20 percent is 
not warranted.  38 C.F.R. § 4.115b, Diagnostic Codes 7509, 7510.  

Even so, the Board has also considered whether an increased 
disability rating would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Thus, the Board has considered the 
propriety of assigning a higher, or separate, rating under 
another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  In reviewing the medical evidence of record, the 
Board observes that the vast majority of the Veteran's current 
complaints with respect to his service-connected kidney stones 
are related to urinary frequency.  While it is not clear that the 
urinary frequency is part and parcel to the service-connected 
kidney stones, under Mittleider v. West, 11 Vet. App. 181, 182 
(1998), when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-connected 
condition, the signs and symptoms can be attributed to the 
service-connected condition.  During the Veteran's most recent 
examination to evaluate his service-connected disability, the 
examiner noted that the Veteran experienced nocturia and frequent 
urination throughout the day.  He stated that his current 
impairment was being unable to travel long distances without 
having to take frequent bathroom breaks.  The VA treatment 
records also reveal numerous complaints regarding urinary 
frequency.  Therefore, the Board finds that the Veteran's 
service-connected disability is more appropriately rated under 
38 C.F.R. § 4.115a.  See Pernorio, id.   

Voiding dysfunction is evaluated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  See 38 
C.F.R. § 4.115a (2009).

Evaluation under urine leakage involves ratings ranging from 20 
to 60 percent. When there is leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per day, a 
40 percent disability rating is warranted.  When this requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day, a 60 percent 
evaluation is warranted.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more times 
per night.  Id.

A 30 percent rating is the maximum schedular rating for 
obstructed voiding and urinary tract infection.  Id.

In this case, the Veteran has consistently reported problems with 
urinary frequency.  During the October 2007 QTC examination, he 
stated that he urinated 6 times at intervals of every hour during 
the night.  He also stated that he urinated 12 times at intervals 
of every 30 minutes during the day.  In addition, the VA 
treatment records also show that the Veteran reported nocturia at 
least 5 times per night.  Thus, in resolving the benefit of the 
doubt in favor of the Veteran, the Board finds that the Veteran's 
symptoms warrant a 40 percent disability rating under 38 C.F.R. 
§ 4.115a during the entire appeal period.  See Hart, id, see also 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The remaining rating criteria for evaluating genitourinary 
disorders either are not applicable to the Veteran's case or do 
not offer a higher disability rating.  See        38 C.F.R. § 
4.115b, Diagnostic Cods 7500-7507, 7512-7542 (2009).

The Board has also considered referral for extra-schedular 
consideration.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
kidney stones is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's symptoms with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describe ratings for kidney stones, 
but the Veteran simply does not exhibit those symptoms.  However, 
even if the schedular criteria were inadequate (as they 
manifestly are not), there is no evidence of any frequent 
hospitalization.  In addition, the Veteran has not stated that 
the service-connected disability causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As such, 
referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96, Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The reduction in evaluation for service-connected kidney stones 
was not proper, and restoration of the 20 percent disability 
rating, effective July 1, 2008, is granted.

Entitlement to a disability rating of 40 percent for service-
connected kidney stones is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits. 


REMAND

Reasons for Remand:  To provide VA examinations and obtain in-
patient records.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.             § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Veteran has stated that he was treated for his neck and back 
pain numerous times during his period of active service.  During 
the pendency of his appeal, he has submitted a list of Naval 
hospitals where he was treated during service to include the U.S. 
Naval Hospital (USNH) in San Diego, California, the USNAMTC in 
Point Mugu, California, the USNH in Corona, California, and the 
USNH in Bremerton, Washington.  The Board recognizes that the 
service treatment records contain narrative summaries of medical 
treatment that the Veteran received at the USNH in Bremerton, 
Washington, the USNAMTC in Point Mugu, California, and the USNH 
in Corona, California.  The narrative summaries only show that 
the Veteran had complaints of flank pain due to episodes of renal 
colic and the summaries do not reveal any specific treatment for 
the Veteran's neck or back.  However, the Veteran and his 
representative have stated that he received coincident treatment 
for his back during treatment for his kidney problems.  The 
Veteran and his representative have stated that the actual in-
patient records are not included in the Veteran's service 
treatment records and requested a remand to obtain such records.  

VA has a duty to assist the Veteran in obtaining or confirming 
the unavailability of his active duty service treatment records 
that are not currently included in the record on appeal.  38 
U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
Veteran's claim for a benefit under a law administered by the VA. 
38 U.S.C.A. § 5103A.  Whenever VA attempts to obtain records from 
a Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3).  Therefore, the Board finds that the RO 
should contact the National Personnel Records Center (NPRC) or 
any other appropriate depository of records, to request any in-
patient/clinical records pertaining to a back and neck injury 
from the USNH in San Diego, California from September to October 
1952, the USNATC in Point Mugu, California in December 1952, the 
USNH in Corona, California in December 1952, and the USNH in 
Bremerton, Washington from September to October 1954.  

Furthermore, the Veteran has also identified private medical 
treatment for his neck and back disabilities.  On remand, the 
Veteran should be asked to submit a release (VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for each private health care 
provider in order for VA to attempt to obtain these records.

In addition, the Board observes that VA did not provide the 
Veteran a medical examination with respect to his claims for 
service connection for bilateral hearing loss and tinnitus.  VA 
is required to provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R.            § 3.159(c)(4) (2009).  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but as follows: 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms of a 
disease subject to a VA presumption manifesting during an 
applicable presumptive period, provided the claimant has 
qualifying service; and (3) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service.  Id.

After a review of the record, the Board finds that the Veteran 
must be afforded a VA examination.  The service treatment records 
do not reveal any complaints of bilateral hearing loss or 
tinnitus.  The separation examination report reveals that the 
Veteran scored a 15/15 on the whispered voice tests with respect 
to the left and right ears; however, no audiometric testing was 
completed.  Nonetheless, the Veteran has stated that he was 
exposed to noise during active service due to his military 
occupational specialty (MOS) and duties.  The Veteran's personnel 
records show that the Veteran's MOS was Boatswain's mate.  A copy 
of the occupational standards for Boatswain's mate shows that the 
duties included, in pertinent part, taking charge of guncrews or 
damage control parties and operating and maintaining equipment 
used in loading and unloading cargo, ammunition, fuel, and 
general stores.  The Board finds that the Veteran's statements of 
noise exposure are consistent with his in-service duties and, 
therefore, the Veteran was exposed to acoustic trauma.  The post-
service treatment records only reveal one diagnosis of 
sensorineural hearing loss and are negative for any complaints of 
tinnitus.  However, the Veteran has stated that he has 
experienced decreased hearing and tinnitus since active service.  
In addition, the Veteran testified during the September 2010 
hearing that he was fitted for a hearing aid and was almost 
completely deaf in one ear.  

With regard to the Veteran's lay statements, the Board notes that 
competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training or experience, but 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent 
lay evidence is evidence provided by a person who has personal 
knowledge (that is, that he/she actually observed; derived from 
his/her own senses) of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is considered 
competent to relate a history of noise exposure during service.  
See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board 
acknowledges that the Veteran is competent to give evidence about 
what he sees and feels; for example, he is competent to report 
that he has problems hearing people talk since service.  In 
addition, based on the evidence submitted and testimony provided 
in support of his claim, the Board finds the Veteran to be 
credible with respect to his assertions.

Under the circumstances presented in this case, the Board finds 
that the Veteran has met the test established in McLendon.  As 
discussed above, the Board has determined that the statements of 
the Veteran to the effect that he was exposed to acoustic trauma 
in service while working with equipment on deck and consequently 
suffered from hearing loss and tinnitus as a result are competent 
and credible.  His VA treatment records indicate that he has a 
current diagnosis of hearing loss and the Veteran is competent to 
state that he experiences tinnitus.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The evidence provided is also 
suggestive of a nexus between his current disabilities and the 
in-service injury.  Therefore, a VA medical examination is 
necessary to determine whether the Veteran's current hearing loss 
and tinnitus are etiologically related to an in-service cause.

In addition, the record reveals that the Veteran was not afforded 
a VA examination with respect to his claim for service connection 
for hypertension.  See Mclendon, id.  The Veteran has stated that 
his current hypertension is related to his service-connected 
kidney stones.  Under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability, which is proximately due to, or the result of 
service-connected disease or injury.  38 C.F.R.          § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a non service-connected condition, a Veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation. Allen, 7 Vet. App. at 448.

The medical evidence shows that the Veteran has hypertension and, 
as noted above, the Veteran is service-connected for kidney 
stones.  However, the medical evidence of record is not 
sufficient to render a service-connection determination.  In this 
respect, the October 2007 QTC examination report noted that the 
problems associated with the urinary system problem included 
blood pressure, suggesting that the Veteran's hypertension may be 
related to his service-connected kidney stones.  However, the 
examiner did not specify whether the Veteran's hypertension was 
caused or related to the service-connected disability and did not 
provide a rationale for the provided statement.  The Court has 
held that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Although VA may not order additional development for 
the sole purpose of obtaining evidence unfavorable to a claimant, 
see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has 
discretion to determine when additional information is needed to 
adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (stating that VA has discretion to schedule a Veteran for 
a medical examination where it deems an examination necessary to 
make a determination on the Veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is necessary).  
Based on the evidence of record, the Board finds that a VA 
medical examination is necessary to clarify the nature and 
etiology of the Veteran's hypertension.  38 U.S.C.A. § 5103A(d) 
(West 2002);             38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the 
four elements to consider in determining whether a VA medical 
examination must be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be requested to 
provide the names, addresses and approximate 
dates of treatment of all private health care 
providers who have treated him for his back 
and neck disorders since active service.  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be obtained, 
a notation to that effect should be inserted 
in the file.  The Veteran is to be notified 
of unsuccessful efforts in this regard, in 
order to allow him the opportunity to obtain 
and submit those records for VA review.

2.  The RO/AMC should attempt to obtain 
inpatient and clinical records pertaining to 
the Veteran from the U.S. Naval Hospital 
(USNH) in San Diego, California from 
September to October 1952, the USNATC in 
Point Mugu, California in December 1952, the 
USNH in Corona, California in December 1952, 
and the USNH in Bremerton, Washington from 
September to October 1954.  All efforts to 
obtain additional service treatment records 
and the results of these efforts must be 
documented in the claims file.  If the 
records are not available, the Veteran should 
be notified of this fact.  

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss and tinnitus 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records.  The examiner should then state 
whether it is at least as likely as not that 
any currently existing bilateral hearing loss 
is causally or etiologically related to the 
Veteran's active service.  The examiner 
should also state whether it is at least as 
likely as not that any currently existing 
tinnitus is causally or etiologically related 
to the Veteran's active service.  In 
providing the above opinions, the examiner 
should assume that the Veteran had in-service 
noise exposure.    

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  The Veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of his 
current hypertension.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records.   After examining the appellant and 
reviewing the claims file, the examiner 
should state whether it is at least as likely 
as not that any currently existing 
hypertension is related to active service.  
If not, the examiner should also state 
whether it is at least as likely as not that 
any currently existing hypertension was 
caused by or aggravated by the service-
connected kidney stones.  By aggravation the 
Board means a permanent increase in the 
severity of the underlying disability beyond 
its natural progression.  

The examiner is advised that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

5.  After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claims based on the entirety of 
the evidence.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


